Citation Nr: 0004694	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-06 875A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
February 1997 decision of the Board of Veterans Appeals' 
(Board) in which service connection for an acquired skin 
disorder to include chloracne, due to chemical exposure, was 
denied.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  


This matter comes before the Board on a motion from the 
claimant, who lives in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In September 1998, the Board notified the veteran that his 
motion for reconsideration had been denied.  


FINDINGS OF FACT

1.  In February 1997, the Board denied service connection for 
an acquired skin disorder to include chloracne, due to 
chemical exposure.  

2.  It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
February 1997 decision were ignored or incorrectly applied.  

3.  The veteran's simple allegation of clear and unmistakable 
error (CUE) based on alleged failure to fulfill the duty to 
assist, fails to meet the threshold pleading requirements for 
revision on the grounds of CUE.  

4.  Any other general allegations of CUE in the February 1997 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of those decisions were ignored 
or incorrectly applied.  


CONCLUSION OF LAW

The veteran failed to meet the minimum pleading requirements 
warranting a conclusion that the Board decision of February 
1997, denying service connection 

for an acquired skin disorder to include chloracne, due to 
chemical exposure, was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § § 20.1400, 
20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1997, the Board found:  

1.  The veteran had active naval service during the Vietnam 
era, but did not serve in Vietnam.  

2.  There is no objective evidence of record indicating that 
the veteran was exposed to chemicals, herbicides, or Agent 
Orange during service.  

3.  There is no medical evidence of record indicating that a 
chronic skin condition due to chemical exposure was 
contracted in service, nor is there medical evidence of 
record indicating that a skin condition diagnosed many years 
after service was due to in-service chemical exposure.  

The Board concluded that the veteran had not submitted a 
well-grounded claim for service connection for a skin 
condition due to exposure to chemicals during service.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
The veteran was furnished a copy of these regulations in 
April 1999.  According to the regulations, CUE is the kind of 

error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Ibid.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary to 
file a motion for CUE in a Board decision.  Consequently, 
this discussion will be limited to the specific allegations 
of the veteran and his representative.  The statements from 
the veteran and his representative ramble somewhat.  The 
Board will address 

the discernible allegations of CUE.  The Board finds that any 
other bases of relief which may be implied by other readers 
do not meet the specific pleading requirements of the 
regulation.   38 C.F.R. § 20.1404(b) (1999).  

The representative has argued that the Board erred in not 
further developing the claim after it was determined that it 
was not well grounded.  Even if this argument was correct, 
the bottom line would be that VA had failed to fulfill the 
duty to assist under 38 U.S.C.A. § 5107(a).  That is not CUE.  
38 C.F.R. § 20.1403(d)(2) (1999).  So, even if the arguments 
advanced by the representative had merit, there would be no 
change in the decision.  

Nonetheless, the arguments advanced by the representative on 
this collateral issue are without merit.  The law in effect 
when the Board made its 1997 decision had been enunciated by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (herein referred 
to as 'Court") several years earlier.  In Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), the Court emphasized 
that VA did not have a duty to assist a claimant in the 
development of the claim until the claimant had first 
submitted evidence of a well grounded claim.  

The representative has argued that the provisions of VA 
Manual M21-1 were substantial regulations that set aside the 
decision of the Court.  Decisions of the Court are binding on 
VA.  38 U.S.C.A. § 7261 (West 1991 & Supp. 1999).  It would 
be wrong to construe the manual as circumventing the Court's 
decision.  

There is no merit to the argument that the cited provisions 
of the manual were actually substantive rules binding on VA.  
First, the Board is bound in its decisions by VA regulations, 
instructions of the Secretary, and precedent opinions of VA's 
chief legal officer.  38 U.S.C.A. § 7104(c) (West 1991).  The 
provisions of VA Manual M21-1 are none of the above and, 
thus, failure to comply with such would not constitute CUE.  
See 38 C.F.R. § 20.1403(a) (1999).  Further, at the time of 
the Board's October 1997 decision, no court had held that the 
cited provision of M21-1 

was a substantive rule binding on VA.  Cf.  Zarycki v. Brown, 
6 Vet. App. 91 (1993); Hamilton v. Derwinski, 2 Vet. App. 671 
(1992) (en banc); Fugere v. Derwinski, 1 Vet. App. 103 
(1990).  

Since the Board's February 1997 decision, the Court has 
specifically addressed the affect of the M21-1 provisions 
cited by the veteran's representative.  The Court has 
determined that the cited provisions do not provide a basis, 
under the existing law, to assist a claimant who has not 
submitted a well-grounded claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  Thus, the Court reaffirmed what had been 
the law all along:  The veteran must submit a well-grounded 
claim before VA has a duty to assist in the development of 
the claim.

The inescapable conclusion is that the Board correctly 
applied the law in effect at the time of its February 1997 
decision.  Moreover, as noted above, since this point of law 
dealt with failure to fulfill the duty to assist, the 
argument does not raise a situation of CUE.  

A motion to revise a previous Board decision on the basis of 
CUE must clearly and specifically set forth the alleged clear 
and unmistakable error of fact or law.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy the 
pleading requirements.  38 C.F.R. § 20.1404(b) (1999).  The 
Board has reviewed the correspondence and presentations from 
the veteran and his representative.  There are many general 
allegations of error which do not meet the pleading 
requirements.  There are also general ramblings about the law 
and regulations which do not clearly and specifically address 
the Board's decision or allege clear and unmistakable error 
of fact or law.  The Board finds nothing which meets the 
pleading requires for a CUE motion.  Consequently, the motion 
is denied.  



ORDER

The motion to find CUE in the February 1997 decision of the 
Board, which denied service connection for an acquired skin 
disorder to include chloracne, due to chemical exposure, and 
to revise the decision on that basis, is denied.  



		
	M. S. SIEGEL
Acting Member, Board of Veterans' Appeals


 



